Exhibit 10.1
 




AMENDMENT


This Amendment, is made and entered into as of March 19, 2009, by and between
SILVERDIRCH INC. (the "Lender"'), an Ontario corporation having an office at
Suite 500, 150 Ferranti Drive, Toronto, Ontario M3C 3E5, and RED MILE
ENTERTAINMENT INC., (the "Borrower", and together with the Lender, the
"Parties"), a Delaware corporation having its chief executive office at 223 San
Anselrno Avenue, Suite #3, San Anselmo, California. .


RECITALS


WHEREAS, the Parties entered into a Standstill Agreement on December 29, 2008
(the "Standstill Agreement");


WHEREAS, Section 3(B) of the Standstill Agreement is as follows:


B.           Payment of Obligations. The Borrower agrees to pay to the Lender
the following amounts in Canadian Dollars ("CAD") on the following dates:


(1)  
CAD 550,000 upon the execution of the Agreement



(2)  
CAD $225,000 on the earlier of (i) Borrower achieving the beta milestone as such
milestone is identified and defined in the agreement between the Borrower and
Atari, Inc. in connection with the development of the game commonly refined to
as "Heroes over Europe" (the "Atari Agreement"} and =relying the next
installment payment from Atari Inc.; and (ii) February 6, 2009;



(3)  
CAD $250,000 on the earlier of (i) Borrower achieving the next succeeding
milestone following the milestone referred to in paragraph (2) above and
receiving the applicable h3staUttent payment from Atari Inc.; and (ii) March 20,
2009; and



(4)  
CAD $75,000 on the earlier of (i) Borrower signing a publishing agreement in
connection with the project commonly referred to as the "Sin City project"; and
(ii) July 31, 2009.



WHEREAS, the Borrower has requested, and the Lender bus agreed, to an amendment
of section 3(B) of the Standstill Agreement.


AMENDMENT


NOW THEREFORE in consideration for the additional promises, obligations and
amendment set forth herein, the Parties agree to amend and hereby do amend the
Standstill Agreement as follows:
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


1.           Paragraph 3(B) of the Standstill Agreement is deleted in its
entirety and is
replaced with the following paragraph:


B.           Payment of Obligations, The Borrower agrees to pay to the Lender
the following amounts in Canadian Dollars ("CAD") on the following dates:


1.  
CAD $50,000 upon the execution of the Agreement;



2.  
CAD $225,000 on the earlier of (i) Borrower achieving the beta milestone as such
milestone is identified and defined in the agreement between the Borrower and
Atari, Inc. in connection with the development of the game commonly refined to
as "Heroes over Europe" (the "Atari Agreement") and receiving the next
installment payment from Atari Inc.; and (ii) February 6, 2009;



3.  
CAD $90,000 on or before March 20, 2009; and



4.  
CAD $235,000 on the earlier of (i) Borrower signing a publishing agreement in
connection with the project commonly referred to as the "Sin City project"; and
(ii) April 20, 2009.



IN WITNESS WHEREOF, the foregoing is accepted and agreed to as of the date first
above written.








(REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]


 
 

--------------------------------------------------------------------------------

 
 
 
 
RED MILE ENTERTAINMENT, INC.
 
By:  /s/  Chester P. Aldridge
   
Name:  Chester P. Aldridge
 
Title:  CEO
   
SILVERBIRCH INC.
   
By:  /s/  Jeff Friedman
   
Name:  Jeff Friedman
 
Title:  Agent for Edgemere Capital Ltd. The secured creditor for Silverbirch
Inc.
















